





EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of June 7, 2016
(“Effective Date”), is made and entered into by and between FitLife Brands,
Inc., a Nevada corporation (“Company”), and Patrick Ryan (“Employee”).

R E C I T A L S:

WHEREAS, Employee is currently an employee of NDS Nutrition, Inc., a Florida
corporation and wholly owned subsidiary of the Company, pursuant to the terms of
an Employment Agreement, dated June 1, 2013 (“Original Agreement”); and

WHEREAS, Company and Employee desire to terminate the Original Agreement in
consideration for the execution by the parties of this Agreement, pursuant to
which the Company will retain the services of Employee in the role of Chief
Retail Officer.

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

1.

Employment.  The Company shall employ the Employee, and the Employee accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement for the period beginning on the Effective Date and ending as provided
in Section 7 (the “Employment Period”)

2.

Position and Duties.  

(a)

During the Employment Period, the Employee shall serve as the Chief Retail
Officer of the Company and shall have the duties, responsibilities and authority
for such position as designated by the Chief Executive Officer of the Company
(“CEO”), which duties, responsibilities and authority shall include national and
international retail sales and product development.  The Employee shall, if so
requested by the Company, also serve without additional compensation, as an
officer, director or manager of any entities from time to time directly or
indirectly owned or controlled by Company or its affiliates.

(b)

The Employee shall report to the CEO and shall devote his best efforts and
substantially all of their active business time and attention (except for
permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of the Company and its affiliates.  The
Employee shall perform his duties and responsibilities to the best of his
ability in a diligent and professional manner.  During the Employment Period,
the Employee shall not engage in any business activity which, in the reasonable
judgment of the Board of Directors of the Company (“Board”), conflicts with the
duties of the Employee hereunder, whether or not such activity is pursued for
gain, profit or other pecuniary advantage.

(c)

The foregoing restrictions shall not limit or prohibit the Employee from
engaging in passive investment, inactive business ventures and community,
charitable and social activities not interfering with the Employee’s performance
and obligations hereunder. Further, as of the date of this Agreement, Employee
agrees that he will not use Company’s distribution network systems, employees,
or contacts to advance the water bottling and distribution business in which he
has invested.  

3.

Compensation.

(a)

Base Salary.  As compensation for the services contemplated herein, Employee
shall receive a base salary of One Hundred and Twenty Five Thousand and 00/100
Dollars ($125,000) per annum (“Base Salary”), to be paid in accordance with
Company’s then-current payroll practices and policies. Company shall deduct and
withhold all necessary social security and withholding taxes and any other
similar sums required by law from any compensation paid to Employee.  Employee’s
Base Salary shall be reviewed, at least annually and, in the absolute discretion
of Company, may be adjusted upward from time to time based upon the performance
of Employee, the financial condition of Company, prevailing industry salary
levels and such other factors as Company considers relevant.

(b)

Equity.  Employee may be eligible to receive, at the sole discretion of the
compensation committee of the Board of Directors, up to 25,000 shares of common
stock and/or related stock options each year under the terms of this Agreement
(up to 75,000 shares) and the Company’s 2010 Equity Incentive Plan (or such
other plan that may be adopted by Company) and made applicable to Employee (the
“Plan”), which amount shall be determined by the compensation committee within
thirty (30) days of the Effective Date and within thirty (30) days after each
anniversary of the Effective Date during the Term.  Any such equity rights shall
be provided in accordance with the terms and conditions of the Plan and
applicable supplemental agreements.  Notwithstanding the above,

(c)

Commissions.  Employee shall be eligible to earn commission compensation on a
monthly basis in arrears in an amount equal to 2.00% of the adjusted gross
profit from the sale of franchise exclusive products, less all promotional and
advertising expenses, and the cost of all product samples, related to the sale
of franchise exclusive products to international locations, as determined in
good faith by Company. The monthly commissions referenced in this Section shall
be calculated and paid, as applicable, within thirty (30) days of the end of
each month, consistent with past practice.  Employee’s commission compensation
eligibility and rate shall be reviewed at least annually, and, in the discretion
of the Company,  may be prospectively adjusted upward from time to time based
upon the performance of Employee, the financial condition of the Company,
prevailing industry trends, and such other factors as Company considers
relevant.

(d)

Bonus. The Employee shall be eligible for an annual cash bonus, which shall be
determined in good faith by the compensation committee of the Board in its sole
discretion in connection with the annual meeting or other such time, as the case
may be, as determined by such committee.

(e)

Change in Control. In the event there is a change of control, as defined below,
of the Company, then the surviving corporation or the acquiring corporation
shall assume the Company’s obligations pursuant to this Agreement, including any
stock or stock option agreements that Employee has with the Company. In the
event any surviving corporation or acquiring corporation refuses to assume such
obligations and/or to substitute similar stock awards for those outstanding
under any agreement between Employee and the Company, then the Employee shall be
entitled to accelerated vesting of all unvested shares subject to such
agreements, if any, such that all shares will be vested and fully exercisable as
of the date of the Change of Control. Change of Control means: (i) a sale or
other disposition of all or substantially all of the assets of the Company; (ii)
a merger or consolidation in which the Company is not the surviving entity and
in which the stockholders of the Company immediately prior to such consolidation
or merger own less than fifty percent (50%) of the surviving entity’s voting
power immediately after the transaction (iii) a reverse merger in which the
Company is the surviving entity but the shares of Common Stock outstanding
immediately preceding the merger are converted by virtue of the merger into
other property, whether in the form of securities, cash or otherwise, and in
which the stockholders of the Company immediately prior to such reverse merger
own less than fifty percent (50%) of the Company’s voting power immediately
after the transaction; or (iv) an acquisition by any person, entity or group
within the meaning of Section 13(d)or 14(d) of the Exchange Act, or any
comparable successor provisions (excluding shareholders of the Company with
respect to shares and voting power beneficially held by them as of the date of
this Agreement, any employee benefit plan, or related trust, sponsored or
maintained by the Company or subsidiary of the Company or other entity
controlled by the Company) of the beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act, or comparable successor rule) of
securities of the Company representing at least fifty per cent (50%) of the
voting power entitled to vote in the election of directors, excluding from such
percentage securities beneficially owned by stockholders of the Company
immediately prior to and after such event.

4.

Benefits and Expenses.

(a)

Employee Benefits.  Employee shall be eligible to participate in any employee
benefit plans and programs in effect from time to time and generally made
available to similarly situated employees of Company (including but not limited
to the Company’s standard Paid Time Off policy), in a manner consistent with the
terms and conditions of such plan or program, and on a basis that is
commensurate with Employee’s position and duties with Company.  Company reserves
the right to alter, amend, or discontinue any employee benefits at any time
without notice if such alterations, amendments or discontinuances would also
apply to all other similarly situated employees of Company.  In the event of a
conflict between any benefit plan or program and this Agreement, the terms of
this Agreement shall govern.

(b)

Expenses.  Company shall pay or reimburse Employee, in accordance with Company’s
then-current reimbursement policy, for any expenses reasonably incurred by
Employee in furtherance of Employee’s duties hereunder upon submission by
Employee of vouchers, receipts, or itemized lists thereof prepared in compliance
with such reimbursement policy and as may be required by Company in order to
permit such payments as proper deductions to Company under the Internal Revenue
Code, as amended.

5.

Location of Work; Facilities and Support.  Subject to the travel requirements of
Employee’s position, Employee will perform Employee’s duties hereunder based out
of the Kansas City, Kansas metropolitan area, or such other metropolitan area as
approved by Company management from time to time.  Company shall furnish and pay
for all reasonable facilities, equipment, supplies, and services, including
support staff, needed by Employee to perform Employee’s duties hereunder, and
all other similar expenses incurred as a result of this employment or which are
incidental to the performance of Employee’s duties hereunder, in accordance with
the uniform policies of Company; provided, however, that it is understood that
Employee works out of his primary residence located in the Kansas City, Kansas
metropolitan area and nothing in the section shall require Company to secure
additional or alternative office space and/or assume any responsibility for the
cost or any portion thereof of Employee’s personal residence. Moreover, the
ability to make all hiring and staffing decisions shall remain the authority of
senior management of Company at its sole discretion.

6.

Company Policies.  Employee agrees that Employee will comply with other employee
policies applicable to similarly-situated employees of Company.

7.

Term.

(a)

Unless renewed by the mutual agreement of the Company and the Employee, the
Employment Period shall end on the third anniversary of the Effective Date;
provided, however, that (i) the Employment Period shall terminate prior to such
date upon the Employee’s resignation, death or Disability (as defined in the
following sentence), and (ii) the Employment Period may be terminated by the
Company at any time prior to such date for cause or without cause.  For purposes
of this Agreement “Disability” means any long-term disability or incapacity
which (i) renders the Employee unable to substantially perform their duties
hereunder for one hundred twenty (120) days during any 12-month period or (ii)
is predicted to render the Employee unable to substantially perform their duties
for one hundred twenty (120) days during any 12-month period based, in the case
of this clause (ii) only, upon the opinion of a physician mutually agreed upon
by the Company and the Employee, in each case as determined by the Board
(excluding the Employee if they should be a member of the Board at the time of
such determination) in its good faith judgment; provided, however, that no
action shall be taken hereunder that precludes Employee from making a claim
under any separate long-term disability policy maintained by the Company.  The
last day on which Employee is employed by the Company, whether separation is
voluntary or involuntary and is with or without cause, is referred to as the
“Termination Date.”

(b)

Except as otherwise required by law (e.g., COBRA) or as specifically provided
herein, all of the Employee’s rights to salary, fringe benefits and bonuses
hereunder (if any) accruing after the Termination Date shall cease upon the
Termination Date.   Under no circumstances will the Employee be entitled to
payment for accrued and unused paid time off upon the termination of the
Employment Period.

8.

Nondisclosure.  

(a)

Definition and Access.  Employee acknowledges that performance of Employee’s
duties under this Agreement necessarily involves access to and familiarity with
highly sensitive, confidential, and proprietary information of Company which
includes, without limitation, information about Company’s products,
formulations, product strategies, product development and production processes,
customers and prospective customers, the buying patterns and needs of customers
and prospective customers, vendors and suppliers, pricing, quoting, costing
systems, billing and collection procedures, proprietary software and the source
code thereof, financial and accounting data, data processing and communications,
technical data, marketing concepts and strategies, business plans, mergers and
acquisitions, research and development of new or improved products and services,
and general know-how regarding the business of Company and its products
(collectively referred to herein as “Confidential Information”).

(b)

Trade Secrets.  Company considers much of its Confidential Information to
constitute trade secrets of Company (“Trade Secrets”) which have independent
value, provide Company with a competitive advantage over its competitors who do
not know the Trade Secrets, and are protected from unauthorized disclosure under
applicable law.  However, whether or not the Confidential Information
constitutes Trade Secrets, Employee acknowledges and agrees that the
Confidential Information is protected from unauthorized disclosure or use due to
Employee’s covenants under this Agreement and Employee’s fiduciary duties as an
employee of Company.

(c)

Protections and Obligations.  Employee acknowledges that the Confidential
Information is a valuable, special, and unique asset of Company such that the
unauthorized disclosure or use by unauthorized persons would cause irreparable
damage to the business of Company.  In recognition of the foregoing, Employee
acknowledges and agrees that the Confidential Information is, and shall at all
times remain, the sole and exclusive property of Company.  Employee further
agrees that both during and after the term of this Agreement, Employee shall not
disclose to anyone or use for any purpose any Confidential Information of
Company, except as expressly authorized by Company.  Employee further agrees
that, upon termination of this Agreement, Employee will promptly return to
Company all documents, computer disks and files, and records of any kind, in any
medium, which contain any Confidential Information, including any and all copies
thereof.





9.

Development of Intellectual Property.

(a)

Definition of Intellectual Property.  As used herein, the term “Intellectual
Property” shall include, without limitation, any inventions, technological
innovations, discoveries, designs, formulas, know-how, processes, business
methods, patents, trademarks, service marks, copyrights, computer software,
ideas, creations, writings, lectures, illustrations, photographs, motion
pictures, scientific and mathematical models, improvements to all such property,
and all recorded material defining, describing or illustrating all such
property, whether in hard copy or electronic form.

(b)

Company’s Rights in Intellectual Property.  Employee agrees that all right,
title and interest of every kind and nature, whether now known or unknown, in
and to any Intellectual Property invented, created, written, developed,
conceived or produced by Employee during Employee’s employment with Company (i)
whether using Company’s equipment, supplies, facilities and/or Confidential
Information, (ii) whether alone or jointly with others, (iii) whether or not
contemplated by the terms of Employee’s employment, and (iv) whether or not
during normal working hours, that are within the scope of Company’s actual or
anticipated business operations or that relate to any of Company’s actual or
anticipated products or services are, and shall be, the exclusive property of
Company and shall hereinafter be referred to as “Company Intellectual Property.”
 

(c)

Employee’s Obligations.  Employee agrees to take all reasonably necessary
actions to enable Company to obtain, register, perfect and/or otherwise protect
its rights in Company Intellectual Property in the United States and all foreign
countries.  Employee irrevocably waives any “moral rights,” or other rights with
respect to attribution of authorship or integrity of Company Intellectual
Property, that Employee may have under any applicable law under any legal
theory.

(i)

Without limiting the generality of the foregoing, Employee hereby consents and
agrees to: a) promptly and fully disclose to Company any and all Company
Intellectual Property; b) assign to Company all rights to Company Intellectual
Property without limitation or royalty; and c) execute all documents necessary
for Company to obtain, register, perfect, or otherwise protect its rights in
Company Intellectual Property.  Consideration for Employee’s assignment to
Company is hereby acknowledged.  In the event Company is unable, after
reasonable effort, to secure Employee’s signature on any documents necessary to
effectuate this provision, Employee hereby irrevocably designates and appoints
Company as Employee’s agent and attorney-in-fact, to act for and on Employee’s
behalf, and to execute any such documents and to do all other lawfully permitted
acts to further the protection of Company Intellectual Property with the same
legal force and effect as if executed by Employee.  

(ii)

To the extent, if any, that any Company Intellectual Property is unassignable or
that Employee retains any right, title or interest in and to any Company
Intellectual Property, Employee: a) unconditionally and irrevocably waives the
enforcement of such rights, and all claims and causes of action of any kind
against Company with respect to such rights; b) agrees, at Company’s request, to
consent to and join in any action to enforce such rights; and c) hereby grants
to Company a perpetual, irrevocable, fully paid-up, royalty-free, transferable,
sub licensable (through multiple levels of sublicenses), worldwide right and
license to use, reproduce, distribute, display and perform (whether publicly or
otherwise), prepare derivative works of and otherwise modify, make, have made,
sell, offer to sell, import and otherwise use, disclose and exploit (and have
others exercise such rights on behalf of Company) all or any portion of Company
Intellectual Property, in any form or media (now known or later developed).  The
foregoing license includes, without limitation, the right to make any
modifications to Company Intellectual Property regardless of the effect of such
modifications on the integrity of Company Intellectual Property, and to identify
Employee, or not to identify Employee, as one or more authors of or contributors
to Company Intellectual Property or any portion thereof, whether or not Company
Intellectual Property or any portion thereof has been modified.

(iii)

Employee agrees to assist Company in connection with any demands, reissues,
oppositions, litigation, controversy or other actions involving any item of
Company Intellectual Property.  

(iv)

Employee agrees to undertake the foregoing obligations both during and after
Employee’s employment with Company, without charge, but at Company’s expense
with respect to Employee’s reasonable out-of-pocket costs.  Employee further
agrees that Company may, in its sole discretion, deem Company Intellectual
Property as a Trade Secret, in which case Employee will comply with the
Confidential Information provisions in this Agreement.

10.

Acknowledgment of Company’s Goodwill.  Employee acknowledges that Company has
expended and will continue to expend considerable time, effort and resources to
develop and market its products and services, that the relationships between
Company and its employees, independent contractors, customers, prospective
customers, vendors, and suppliers are valuable assets of Company and key to its
success, and that employees of Company establish close professional
relationships with other employees, independent contractors, customers, vendors,
and suppliers of Company in the course of their relationship with Company, all
of which constitute goodwill of Company (“Goodwill”).  

11.

Noncompetition.  In order to prevent the improper use of Confidential
Information, Company Intellectual Property and Trade Secrets and the resulting
unfair competition and misappropriation of Goodwill and other proprietary
interests, Employee agrees that while Employee is employed by Company and for a
period of twelve (12) months following termination of Employee’s employment for
any reason whatsoever, whether such termination is voluntary or involuntary, and
regardless of Cause, Employee shall not, directly or indirectly, individually,
with or through his spouse, within any national or international geographic
market area which is/was serviced by Employee on behalf of Company during
Employee’s employment with Company, be involved in any business activity that is
directly or indirectly in competition with any business activity of Company or
any product or service offered, sold or solicited by Company.

12.

Nonsolicitation of Customers.  In order to prevent the improper use of
Confidential Information, Company Intellectual Property and Trade Secrets and
the resulting unfair competition and misappropriation of Goodwill and other
proprietary interests, Employee agrees that while Employee is employed by
Company and for a period of twelve (12) months following the termination of
Employee’s employment for any reason whatsoever, whether such termination is
voluntary or involuntary, and regardless of Cause, Employee will not, directly
or indirectly, on Employee’s own behalf or by aiding any other individual or
entity, call on, solicit the business of, sell to, service, or accept business
from, any of Company’s customers (with whom Employee had personal contact and
did business with during the twelve (12) month period immediately prior to the
termination of Employee’s employment) for the purpose of providing said
customers with products and/or services of the type or character typically
provided to such customers by Company.

13.

Nonsolicitation of Vendors/Employees.  In order to prevent the improper use of
Confidential Information, Company Intellectual Property and Trade Secrets and
the resulting unfair competition and misappropriation of Goodwill and other
proprietary interests, Employee agrees that while Employee is employed by
Company and for a period of twelve (12) months following the termination of
Employee’s employment for any reason whatsoever, whether such termination is
voluntary or involuntary, and regardless of Cause, Employee will not, directly
or indirectly, on Employee’s own behalf or by aiding any other individual or
entity:

(a)

Encourage, discourage, interfere with, or otherwise cause, in any manner, any
business partner, independent contractor, vendor or supplier of Company to
curtail, sever, or alter its relationship or business with Company; or

(b)

Employ or solicit for employment any employee of Company with whom employee
worked and had personal contact while employed by Company, except to the extent
such employment or solicitation for employment is for a business that is not
competitive with the business, products or services offered or provided by
Company and cannot adversely affect Company’s relationship or volume of business
with its customers.

14.

Reasonable Restrictions.

(a)

Applicable to any Status.  Employee acknowledges and agrees that the
post-employment obligations of this Agreement shall be applicable to Employee
regardless of whether Employee engages in any such competing business activity
directly (or indirectly via personal contacts) as an individual or as a sole
proprietor, stockholder, partner, member, officer, director, employee, agent,
consultant, or independent contractor of any other entity.

(b)

Reasonable Restriction.  In signing this Agreement, Employee is fully aware of
the restrictions that this Agreement places upon Employee’s future employment or
contractual opportunities with someone other than Company.  However, Employee
understands and agrees that Employee’s employment by Company, Employee’s
privileged position within Company, and Employee’s access to Confidential
Information and Trade Secrets of Company and Company Intellectual Property makes
such restrictions both necessary and reasonable.  Employee acknowledges and
agrees that the restrictions hereby imposed constitute reasonable protections of
the legitimate business interests of Company and that they will not unduly
restrict Employee’s opportunity to earn a reasonable living following the
termination of Employee’s employment.

15.

Remedies.  

(a)

Employee acknowledges that compliance with this Agreement is necessary to
protect the business and Goodwill of Company and a breach of this Agreement will
cause irreparable and continuous damage Company for which money damages may not
be adequate.  In addition, the parties agree that, in the event of a breach or
threatened breach to this Agreement, the non-breaching party shall be entitled
to (a) an injunction to prevent the continuation of such harm, (b) money damages
insofar as they can be determined and (c) reasonable attorneys fees and costs.
 Nothing in this Agreement, however, shall be construed to prohibit the
non-breaching party from also pursuing any other remedy, the parties having
agreed that all remedies shall be cumulative.  The obligations contained in this
Agreement shall survive any termination of Employee’s employment, regardless of
the reason for the termination.

(b)

Because the Employee’s services are unique and because the Employee has access
to certain Confidential Information Company Intellectual Property, the parties
hereto agree that money damages would be an inadequate remedy for any breach of
this Agreement.  Therefore, in the event of a breach of Sections 8, 9, 11, 12
and 13 of this Agreement, the Company and any of its Affiliates or their
successors or assigns may, in addition to other rights and remedies existing in
their favor at law or in equity, apply to any court of competent jurisdiction
for specific performance and/or injunctive or other relief in order to enforce,
or prevent any violations of, the provisions hereof.  The Employee agrees not to
claim that the Company has adequate remedies at law for a breach of Sections 8,
9, 11, 12 and 13, as a defense against any attempt by the Company to obtain the
equitable relief described in this Section 15.

(c)

In addition to the foregoing, and not in any way in limitation thereof, or in
limitation of any right or remedy otherwise available to the Company, if the
Employee violates any provision of the foregoing Sections 8, 9, 11, 12 and 13,
any severance payments then or thereafter due from the Company to the Employee
shall be terminated forthwith and the Company’s obligation to pay and the
Employee’s right to receive such severance payments shall terminate and be of no
further force or effect, if and when determined by a court of competent
jurisdiction, in each case without limiting or affecting the Employee’s
obligations (or terminating the Non-Compete Period) under such Sections 8, 9,
11, 12 and 13, or the Company’s other rights and remedies available at law or
equity.

16.

Assignability.  This Agreement and any rights, duties and obligations of the
Employee are personal to Employee, and are not assignable by Employee.  Company
shall have the right to assign this Agreement to a successor in interest.  This
Agreement is binding upon, and shall inure to the benefit of, the parties hereto
and the personal representatives and heirs of Employee and the successors and
assigns of Company.

17.

Notices.  All notices and other communications provided for in this Agreement
shall be validly given, made or served if in writing and delivered personally by
hand, by a nationally recognized overnight courier service (i.e., FedEx or
United Parcel Service), by United States certified or registered first class
mail, postage prepaid with return receipt requested or by facsimile
transmission.  Each such notice, consent, request, instruction, approval, demand
or other communication shall be effective if delivered personally by hand or by
a nationally recognized overnight courier service, when delivered at the address
specified in this Section; if delivered by United States certified or registered
first class mail, on the date appearing on the return receipt therefor; and if
delivered by facsimile transmission, when such facsimile transmission is
transmitted to the facsimile transmission number specified in this Section and
the appropriate confirmation is received. In the event that a party is unable to
deliver a notice, consent, request, instruction, approval, demand or other
communication due to the inaccuracy of the address or facsimile transmission
number provided by the other party pursuant to this Section, or the other
party’s failure to notify the party of a change of its address or facsimile
transmission number as specified pursuant to this Section, such notice, consent,
request, instruction, approval, demand, or other communication shall be deemed
to be effective upon confirmation by a nationally recognized overnight courier
service of its failure to complete delivery to the other party’s address as set
forth in this Section (or other address duly given to the party by the other
party in accordance with this Section).

Addresses and facsimile transmission numbers for notices (unless and until
written notice is given of any other address or facsimile transmission number):

If to Company, to:

John Wilson

4509 S. 143rd Street, Suite 1

Omaha, NE 68137

If to Employee, to:

Patrick Ryan

14320 Ballentine Street

Overland Park, KS 66221

18.

Governing Law and Venue.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Nebraska, without regard to
its conflict of laws doctrine.  Each party agrees that any action by either
party to enforce the terms of this Agreement may be brought by the other party
in an appropriate state or federal court in Nebraska and waives all objections
based upon lack of jurisdiction or improper or inconvenient venue of any such
court.

19.

Entire Agreement.  This Agreement, including the recitals to this Agreement,
which are incorporated herein by this reference, constitutes the entire
agreement of the parties relating to the subject matter of this Agreement, and
supersedes any prior agreements or understandings, written or oral, between the
parties with respect to the subject matter of this Agreement.  The previous
sentence notwithstanding, Employee expressly acknowledges that Employee may be
subject to additional policies and agreements instituted for the purpose of
protecting Company’s Confidential Information and/or Intellectual Property; as
such, Employee expressly acknowledges that all such policies and agreements
shall be used together with this Agreement to protect such interests of Company
to the fullest extent allowed by law.  No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by all of the
parties to this Agreement.  The failure of any party at any time or times to
require performance of any provision of this Agreement shall in no manner affect
the right of such party at a later time to enforce the same.  No waiver of any
of the provisions of this Agreement shall be deemed, or shall constitute, a
waiver of any other provision, whether or not similar, nor shall any waiver
constitute a continuing waiver.  No waiver shall be binding unless executed in
writing by the party making the waiver.  Employee acknowledges that Employee has
had adequate opportunity to consider and secure legal advice relative to this
Agreement.  

20.

Reformation and Severability.  Employee and Company intend and agree that if a
court of competent jurisdiction determines that the scope of any provision of
this Agreement is too broad to be enforced as written, the court should reform
such provisions to such narrower scope as it determines to be enforceable.
 Employee and Company further agree that if any provision of this Agreement is
determined to be unenforceable for any reason, and such provision cannot be
reformed by the court as anticipated above, such provision shall be deemed
separate and severable and the unenforceability of any such provisions shall not
invalidate or render unenforceable any of the remaining provisions hereof.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

FITLIFE BRANDS, INC.

By:  /s/ John Wilson__________________

John Wilson

Chief Executive Officer







EMPLOYEE




By:  /s/ Patrick Ryan_________________

Patrick Ryan

Employee






053016(DLG)v4


